Title: To George Washington from Charles Lewis, 9 August 1755
From: Lewis, Charles
To: Washington, George



Dr Sir
Warner’s Hall Saturday Eavening [9 August 1755]

My Man waits on You with a Letter from my Brother, I suppose to give You Notice of the good Opinion the Governour Assembly &c. entertain of yr Conduct, I assure You Sir scarce any thing else is talk’d off here, & I with the whole Country most heartily join in congratulating yr safe Return from this last most Dangerous Expedition, and wish with the greatest Sincerity yr Speedy Recovery from an Illness that we hear has so

long depriv’d us of the Pleasure of seeing You. I think ’tis unanimously agreed, you shall command our Forces in the next Scheme to be executed, which I hope will be confirmd on yr arrival in Williamsburg. I have been down some Time in Order by my Friends Interest to procure me a Commission, your Interest Sir may be of the greatest advantage to me, would You be so kind to favour me wth it, the People in these Parts seem very desirous of serving under the brave Colo. Washington, and want nothing more to encourage ’em out, but yr Declaration of going to command them, I hope I shall see You in Wmsburg, till when conclude me Dr Sir yr most humbly devoted Servt to command

Charles Lewis


P.S. Pray excuse Haste my Brother desires I hasten the Boy. C. Lewis

